FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10157

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01621-FRZ

  v.
                                                 MEMORANDUM *
OMAR FERNANDO MONTES-
ANGUIANO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Omar Fernando Montes-Anguiano appeals from the 48-month sentence

imposed following his conviction for re-entry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Montes-Anguiano contends that his sentence is substantively unreasonable

because the district court failed to consider the age of his prior conviction under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), and the fact that

Montes-Anguiano was 17 years old at the time. In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence is

substantively reasonable. See United States v. Valencia-Barragan, 608 F.3d 1103,

1108-09 (9th Cir. 2010) (emphasizing the limited scope of Amezcua-Vasquez).

      AFFIRMED.




                                           2                                    10-10157